Appeal from a disability award. On December 29, 1933, while claimant was working for the appellant as a riveter, the fingers of both hands became frost-bitten, impairing their grasping power, as a result of which he received m'edical treatment, part of which required both his hands to be completely and heavily bandaged. On January 5, 1934, while thus bandaged, as he was ascending a stairway he stumbled or slipped and attempted to grasp the banister, but, because *849of the above-described condition of his hands, was unable to hold on, with the result that he fell down the stairs and sustained a dislocation of several vertebrae, together with other injuries. The objection of the appellant is that the proximate cause of the injury was not the bandaged hands, but a fall caused by the claimant slipping and stumbling while ascending the stairway. The question was presented and discussed on a former appeal. (249 App. Div. 883.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.